Name: Commission Regulation (EEC) No 1580/90 of 13 June 1990 derogating from Regulations (EEC) No 19/82 and (EEC) No 3653/85 as regards imports of sheepmeat and goatmeat and goatmeat products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6. 90 Official Journal of the European Communities No L 150/7 COMMISSION REGULATION (EEC) No 1580/90 of 13 June 1990 derogating from Regulations (EEC) No 19/82 and (EEC) No 3653/85 as regads imports of sheepmeat and goatmeat and goatmeat products originating in certain third countries 3643/85, Article 1 of Regulation (EEC) No 1373/90 suspends until 31 December 1992 the collection of the levy applicable to imports of live animals of the ovine and caprine species falling within CN codes 0104 10 90 and 0104 20 90 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 7 (2) of Regulation (EEC) No 19/82, box 24 of import licences issued up to 31 December 1992 for live animals of the ovine and caprine species falling within CN codes 0104 10 90 and 0104 20 90 on presentation of export certificates issued by Austria and Romania shall show one of the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating fom certain import rules laid down in Regulation (EEC) No 3013/89 (2), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrange ­ ments applicable to certain third countries in the sheep ­ meat and goatmeat sector as from 1986 (3), as last amended by Regulation (EEC) No 3939/87 (4), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1373/90 of 21 May 1990 suspending the import levy on sheep and goats (*), and in particular Article 2 thereof, Whereas, in accordance with Article 14 of Regulation (EEC) No 3013/89, the levies applicable to the products in question are limited to the amounts resulting from voluntary restraint agreements ; whereas Article 7 (2) of Commission Regulation (EEC) No 19/82 (*), as amended by Regulation (EEC) No 952/90 f), stipulates that the levy applicable to imports under the voluntary restraint agree ­ ments is to be limited to 1 0 % ad valorem ; whereas, pursuant to Regulation (EEC) No 3643/85, Article 3 (2) of Commission Regulation (EEC) No 3653/85 (8), as last amended by Regulation (EEC) No 1645/89 (9), stipulates that the levy applicable to imports originating in third countries other than those having concluded voluntary restraint agreements with the Community is to be limited to 10 °/o ad -valorem ; Whereas by way of derogation from the voluntary restraint agreements concluded with Austria and Romania and by way of derogation from Regulation (EEC) No  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CEE) n ° 1580/90)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 1580/90)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) Nr. 1580/90) Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1580/90)  Levy limited to zero (application of Regulation (EEC) No 1580/90)  Prelevement limite a zÃ ©ro (application du rÃ ¨glement (CEE) n ° 1580/90)  Prelievo limitato a zero (applicazione del regolamento (CEE) n. 1580/90)  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 1580/90)  Direito nivelador limitado a zero (aplicaÃ §Ã £o dÃ ³ Regula ­ mento (CEE) n? 1580/90). (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 275, 18 . 10 . 1980, p. 2. (3) OJ No L 348, 24. 12. 1985, p. 2. (&lt;) OJ No L 373, 31 . 12. 1987, p. 1 . (*) OJ No L 133, 24. 5. 1990, p. 6. ]f) OJ No L 3, 7. 1 . 1982, p. 18 . 0 OJ No L 96, 12. 4. 1990, p. 73. Article 2 By way of derogation from Article 3 (2) of Regulation (EEC) No 3653/85, box 24 of import licences issued up to 31 December 1992 for live animals of the ovine and caprine species falling within CN codes 0104 10 90 and 0104 20 90 shall show one of the following : (8) OJ No L 348, 24. 12. 1985, p. 21 . 0 OJ No L 162, 13 . 6. 1989, p. 21 . No L 150/8 Official Journal of the European Communities 14. 6 . 90  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CEE) n ° 1580/90)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 1580/90) Article 3 On application by the parties concerned and on presenta ­ tion of proof that the products have been imported using an import licence issued from 1 January 1990, the Member States shall reimburse levies collected pursuant to -Council Regulation (EEC) No 1430/79 (').  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) Nr. 1580/90)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1580/90)  Levy limited to zero (application of Regulation (EEC) No 1580/90)  PrÃ ©lÃ ¨vement limitÃ © Ã zÃ ©ro (application du rÃ ¨glement (CEE) n0 1580/90)  Prelievo limitato a zero (applicazione del regolamento (CEE) n . 1580/90) Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 18 June 1990 , with the exception of the measure provided for in Article 3, which shall apply from 1 January 1990 .  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 1580/90)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regula ­ mento (CEE) n? 1580/90). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 175, 12. 7. 1979, p. 1 .